20-10242-smb       Doc 17      Filed 02/11/20 Entered 02/11/20 14:06:37                 Main Document
                                            Pg 1 of 13


                                        Motion Hearing Date: February 25, 2020 at 10:00 a.m.
                                    Deadline to File Objections: February 21, 2020 at 5:00 p.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000
Attorney appearing: Alan Nisselson (anisselson@windelsmarx.com)
                      Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             : Chapter 7
                                                             :
HELIOS AND MATHESON ANALYTICS                                : Case Nos. 20-10242-smb
              1
INC., et al.,                                                :
                                                             : (Jointly Administered)
                                                             :
                                    Debtors.                 :
------------------------------------------------------------ x

       TRUSTEE’S MOTION FOR ORDER: (A) APPROVING SALE PROCEDURES
      TO BE UTILIZED BY TRUSTEE’S FINANCIAL ADVISOR; (B) SETTING DATE
    FOR SALE(S) APPROVAL HEARING; (C) APPROVING THE FORM AND MANNER
             OF NOTICE; AND (D) GRANTING OTHER RELATED RELIEF

TO THE HONORABLE STUART M. BERNSTEIN,
UNITED STATES BANKRUPTCY JUDGE:

         Alan Nisselson (“Trustee”), interim trustee for the Chapter 7 estates (“Estates”) of

Helios and Matheson Analytics Inc., a/k/a MovieFone, Case No. 20-10242-smb, Zone

Technologies, Inc., a/k/a Red Zone, a/k/a Zone Intelligence, Case No. 20-10243-smb, and

MoviePass, Inc., Case No. 20-10244-smb (collectively, “Debtors”), by his attorneys, Windels

Marx Lane & Mittendorf, LLP, respectfully files this motion (the “Motion”) for an order

substantially in the form attached to this Motion as Exhibit “A” (“Sale Procedures Order”) (a)

1
 The Debtors in the jointly administered Chapter 7 cases, together with the last four digits of each
Debtor’s federal tax identification number, are as follows: Helios and Matheson Analytics, Inc., a/k/a
MovieFone (9913), Zone Technologies, Inc., a/k/a Red Zone, a/k/a Zone Intelligence, (5124), and
MoviePass, Inc. (9893).



{11780947:4}
20-10242-smb        Doc 17    Filed 02/11/20 Entered 02/11/20 14:06:37          Main Document
                                           Pg 2 of 13


approving sale procedures to be utilized by the Trustee’s financial advisor to sell certain of the

Debtors’ assets; (b) setting a date for a sale(s) approval hearing; (c) approving the form and

manner of notice substantially in the form attached as Exhibit “B” (“Notice”); and (d) granting

other related relief. In support of this Motion, the Trustee has filed his Declaration attached as

Exhibit “C”, states as follows:

               I.     Jurisdiction; Venue; Statutory Bases for Relief Requested.

         1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C §§ 157 and

1334 and the Amended Standing Order of Reference of the United States District Court for the

Southern District of New York dated January 31, 2012 (Preska, C.J.). This is a core proceeding

pursuant to 28 U.S.C § 157(b). Venue of this case and proceeding is proper in this district

pursuant to 28 U.S.C §§ 1408 and 1409. The relief sought in this Motion is based upon sections

105(a) and 363(b)(1), (f) and (m) of title 11, United States Code, 11 U.S.C. §§ 101 et seq.

(“Bankruptcy Code”), Rules 2002, 6004, 9006(c), and 9007 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), Rule 6004-1(a) of the Local Bankruptcy Rules for the United

States Bankruptcy Court for the Southern District of New York (“Local Rules”), and the Court’s

General Order M-383 signed on November 18, 2009 titled In the Matter of the Adoption of

Amended Guidelines for the Conduct of Asset Sales.

                                      II.     Background.

         2.     On January 28, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under Chapter 7 of the Bankruptcy Code, by their attorneys, Togut, Segal & Segal LLP.

         3.     Thereafter, pursuant to Bankruptcy Code § 701(a), the Office of the United States

Trustee (the “U.S. Trustee”) appointed Alan Nisselson as interim trustee in Debtors’ cases.

         4.     Motions for the joint administration and procedural consolidation of the Debtors’

Chapter 7 cases are pending for Court approval.



{11780947:4}                                      2
20-10242-smb         Doc 17    Filed 02/11/20 Entered 02/11/20 14:06:37          Main Document
                                            Pg 3 of 13


         5.    The Trustee has selected Cassel Salpeter & Co., LLC (“Cassel Salpeter”) as his

financial advisor, and has filed an application to retain Cassel Salpeter as his financial advisor

nunc pro tunc to February 5, 2020. Before the Petition Date, the Debtors retained Cassel

Salpeter as their investment banker. Cassel Salpeter is fully familiar with Debtors’ assets, having

already established a virtual data room containing relevant documents about Debtors’ assets,

financial affairs, and business operations. Cassel Salpeter’s professionals also worked closely

with Debtors’ senior management in identifying potential purchasers of the Debtors’ assets, and

contacted many of the potential purchasers to assess their interest in purchasing Debtors’ assets

prior to filing of the Chapter 7 cases.

                       III.   The Debtors’ Businesses and Assets for Sale

         6.    Prior to the Petition Date, the Debtors provided high quality information

technology services and solutions, including a range of technology platforms focusing on big

data, business intelligence, and consumer-centric technology, grouped into three business

segments: (i) Subscription and Marketing, (ii) Promotional Services and Films, and (iii)

Consulting and Technology.

         7.    Cassel Salpeter has identified several of the Debtors’ assets (“Assets”) for

immediate sale:

               (a)      Moviefone. Moviefone is an entertainment information and marketing

service which provides its users with access to the entire entertainment ecosystem. Moviefone

delivers movie show times, trailers, TV schedules, streaming information, cast and crew

interviews, photo galleries and more. Moviefone’s editorial coverage includes up-to-date

entertainment news, trailers and clips, red-carpet coverage and celebrity features. Moviefone has

ticket-selling technology that is in late-stage development. Moviefone’s primary source of

revenue is through advertising.



{11780947:4}                                    3
20-10242-smb         Doc 17   Filed 02/11/20 Entered 02/11/20 14:06:37          Main Document
                                           Pg 4 of 13




               (b)     Zone Technologies. Zone Technologies, Inc., a mapping and spatial

analysis company, is the developer of the proprietary RedZone Map™, a GPS-driven, real-time

crime and navigation map application whose goal is to enhance personal safety worldwide by

providing users with real time crime data and a platform for alerting other users to criminal and

other safety related occurrences in a navigation map format. Zone Technologies’ mapping lets

users be proactive when traveling, allowing them to enter several different cautionary items such

as traffic problems, police sightings, road hazards, accidents and road closures. It also allows

users to report a crime and to video upload live incidents.

               (c)     Tact.com. Tact.com is a registered domain owned by one of the Debtors.

               (d)     Consulting business. The consulting business provides high quality

information technology services and solutions including a range of technology platforms

focusing on big data, business intelligence, and consumer-centric technology. This segment of

the business has one client, one employee, and nine contractors currently working on active

assignments.    In addition, the consulting operation licenses software that facilitates data

management on IBM mainframe environments to several clients.

         8.    The Assets will be sold for all cash and on an “as is”, “where is” basis, without

any representations or warranties of any kind or nature whatsoever, and subject to all faults,

known or unknown, and free and clear of any and all liens, claims interests, and encumbrances

(“Encumbrances”), with any such Encumbrances to attach to the proceeds of sales, in the order

of priority they may have, and subject to any defenses under applicable law or in equity.

         9.    The Trustee might seek to sell other Assets of the Debtors in the future, and the

Trustee may request Court approval of procedures for those asset sales in a future motion.




{11780947:4}                                     4
20-10242-smb         Doc 17    Filed 02/11/20 Entered 02/11/20 14:06:37           Main Document
                                            Pg 5 of 13


               IV.   Summary of Sale Procedures to be Utilized by Cassel Salpeter

         10.     Data Room. As stated above, Cassel Salpeter has established a virtual data room

containing descriptive and important documents related to some of the Assets described above.

For each party identified by Cassel Salpeter as being interested in purchasing any of the Assets,

Cassel Salpeter will provide access to the appropriate content in the data room, provided that

each potential purchaser first executes and delivers a non-disclosure agreement prior to obtaining

access to the Data Room.

         11.     Marketing. Cassel Salpeter has reengaged with and is seeking additional potential

purchasers for the Assets. In that regard, before the Petition Date, Cassel Salpeter compiled a

potential bidder list from a few different sources. One source was from Helios and Matheson

management, who forwarded any inbound interest they received before and during Cassel

Salpeter’s prepetition engagement. The inbound interest Helios and Matheson received was a

result of the former CEO, Ted Farnsworth, stating publicly he was going to try to buy certain

assets of the Debtor. A majority of the potential bidders were identified using databases Cassel

Salpeter subscribes to. The list of potential bidders Cassel Salpeter identified using its databases

was reviewed and refined by Helios and Matheson management. The last source of potential

bidders came from inbound emails to Cassel Salpeter during the prepetition marketing process.

Cassel Salpeter identified approximately 75 parties, all of which had some level of expertise in

the movie, media, and technology space or have expressed interest in acquiring distressed assets.

These marketing efforts have continued after the Petition Date.

         12.     Auction. Cassel Salpeter will schedule and give notice of one or more Auction

sales of the Assets, commencing no sooner than 21 days after the Court has approved these sale

procedures. The Auction sale(s) will take place by telephone and Cassel Salpeter will supply all

instructions regarding the conduct of the Auction Sale(s). The Assets will be sold separately



{11780947:4}                                     5
20-10242-smb         Doc 17   Filed 02/11/20 Entered 02/11/20 14:06:37            Main Document
                                           Pg 6 of 13


rather than in a single lot. The following Auction terms shall be utilized:

               (a)     The Assets will be sold “as is”, “where is”, without any representation or

warranty whatsoever, free and clear of all Encumbrances, for cash only, and subject to higher or

better offers, to be selected by the Trustee in his sole discretion, and subject to Bankruptcy Court

approval.

               (b)     Prior to the commencement of each Asset Auction, every bidder must

deposit with the Trustee funds in an amount equal to 10% of the bidder’s initial bid, which must

be equal to or greater than the minimum bid amount set by Trustee for the Asset to be auctioned.

               (c)     In addition, prior to the commencement of each Asset Auction, each

bidder will be required to execute a sale agreement acceptable to the Trustee (a form of sale

agreement will be provided by the Trustee).

               (d)     A sale approval hearing will be scheduled with the Court, at which the

Trustee shall request the Court enter an Order approving each winning bid for the Assets (“Sale

Approval Order”). The Trustee will request the Court fix a date for the sale approval hearing

about three days following the Auction Sale(s), subject to the Court’s convenience.

               (e)     Each winning bidder shall be required to close on the sale transaction no

later than 15 days after a Sale Approval Order is entered or within 48 hours of entry of the Sale

Approval Order if the Court waives the requirements of Bankruptcy Rule 6004(h).

               (f)     Cassel Salpeter and the Trustee reserve the right to alter, modify and

amend any procedures used to conduct the Auction sale(s).

                              V.      Sale under Section 363(b)(1).

         13.   The Trustee’s proposed sale of the Assets by Auction sales after marketing and

solicitation of potential purchasers meets the requirements of the Bankruptcy Code and the

standards for approval of asset sales under the applicable rules and General Order M-383 of this



{11780947:4}                                     6
20-10242-smb         Doc 17    Filed 02/11/20 Entered 02/11/20 14:06:37             Main Document
                                            Pg 7 of 13


Court, Amended Guidelines for the Conduct of Asset Sales. Bankruptcy Code § 704, titled

“Duties of a Trustee”, states as follows:



         (a) The trustee shall –
                (1) collect and reduce to money the property of the estate for which such
                    trustee serves, and close such estate as expeditiously as is compatible
                    with the best interest of parties in interest;

11 U.S.C. § 704(a)(1). The Assets constitute property of the Debtors’ Estates under Bankruptcy

Code § 541(a)(1) that the Trustee may use, sell or lease under Bankruptcy Code § 363.

Bankruptcy Code § 363(b)(1) provides: “The trustee, after notice and a hearing, may use, sell, or

lease, other than in the ordinary course of business, property of the estate.” Bankruptcy Code §

105(a) provides in relevant part: “The Court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.”

                      VI.      A Sound Business Reason Exists for the Sale.

         14.    In   accordance    with     these   well-established   standards,   the   immediate

consummation of the sales of the Assets is demonstrably the best way to maximize the value of

these assets. By separate motion, the Trustee has requested authority to operate certain of

Debtors’ Assets for a limited time to preserve their value. As noted in that motion, several of the

Assets are “wasting assets” and the expedited consummation of a sale(s) is required to achieve

the maximum amount of value for the Assets. If the sale procedures set above or similar

procedures are not approved, the Trustee will not be able to achieve the anticipated values for the

Assets. The Trustee believes these facts support a finding that a sound business reason exists for

the approval of these Auction sales.

                        VII.    Sale Free and Clear Under Section 363(f).

         15.    Bankruptcy Code § 363(f) provides:

                The trustee may sell property under subsection (b) or (c) of this section


{11780947:4}                                        7
20-10242-smb       Doc 17      Filed 02/11/20 Entered 02/11/20 14:06:37              Main Document
                                            Pg 8 of 13


               free and clear of any interest in such property of an entity other than the
               estate, only if

                       (1)     applicable nonbankruptcy law permits sale of such property
                               free and clear of such interest;

                       (2)     such entity consents;

                       (3)     such interest is a lien and the price at which such property
                               is to be sold is greater than the aggregate value of all liens
                               on such property;

                       (4)     such interest is in bona fide dispute; or

                       (5)     such entity could be compelled, in a legal or equitable
                               proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f). Section 363(f) is written in the disjunctive. Thus, satisfaction of any of the

five conditions is sufficient to sell property free and clear of liens. In re Elliott, 94 B.R. 343, 345

(Bankr. E.D. Pa 1988); In re Red Oak Farms, Inc., 36 B.R. 856, 858 (Bankr. W.D. Mo. 1984).

         16.   To the best of the Trustee’s knowledge, information and belief, there are no

existing perfected Encumbrances upon the Assets.               However, to the extent that any

Encumbrances may exist, the Sale Approval Order will provide that the Assets will be sold free

of such Encumbrances and that they will attach to the net proceeds of the sale, with the validity,

enforceability and priority that they had before the Petition Date, and subject to any claim and

defense that the Trustee on behalf of the Debtors’ Estates may possess. The Trustee accordingly

requests that the Assets be sold to the successful bidders making the highest or best offers that

the Trustee has accepted at the Auctions, and the Court has approved (an “Accepted Bid”), free

and clear of all Encumbrances, with such Encumbrances to attach to the proceeds of the

proposed sale to the extent and in the priority in which they existed before the sale.

                             VIII. Good Faith Under Section 363(m).

         17.   Bankruptcy Code § 363(m) provides:

               The reversal or modification on appeal of an authorization under


{11780947:4}                                       8
20-10242-smb       Doc 17     Filed 02/11/20 Entered 02/11/20 14:06:37            Main Document
                                           Pg 9 of 13


               subsection (b) or (c) of this section of a sale or lease of property does not
               affect the validity of a sale or lease under such authorization to an entity
               that purchased or leased such property in good faith, whether or not such
               entity knew of the pendency of the appeal, unless such authorization and
               such sale or lease were stayed pending appeal.

11 U.S.C. § 363(m). While the Bankruptcy Code does not define “good faith”, the Second

Circuit has held that:

               the good-faith analysis is focused on the purchaser’s conduct in the course
               of the bankruptcy proceedings. This includes the purchaser's actions in
               preparation for and during the sale itself. That is, the good-faith
               requirement prohibits fraudulent, collusive actions specifically intended to
               affect the sale price or control the outcome of the sale.

Licensing by Paolo, Inc. v. Sinatra (In re Gucci, Inc.), 126 F.3d 380, 390 (2d Cir. 1997). The

Trustee submits that any party making an Accepted Bid will have acted in good faith under the

Gucci standards and accordingly, requests that the Court make a factual determination at the Sale

Approval Hearing (defined below) that any party making an Accepted Bid has purchased the

Assets in good faith as defined in Bankruptcy Code § 363(m).

         18.   In addition, the conveyance of the Estates’ interests in the Assets at the Auction

sales subject to competing bids serves the best interests of all creditors because it will represent

the highest value and the Estates’ best opportunity to maximize that value of the Assets.

                             IX.    Extraordinary Sale Provisions.

         19.   This motion requesting approval of the proposed Sale Procedures Order does not

significantly involve Extraordinary Provisions and complies fully with the Court’s Amended

Guidelines for the Conduct of Asset Sales. However, in the interests of full disclosure, the

Trustee states that with respect to the use of proceeds, other than paying costs of administration,

the Trustee will hold the sale proceeds in his account(s) for these Estates pending further Court

order.




{11780947:4}                                     9
20-10242-smb        Doc 17    Filed 02/11/20 Entered 02/11/20 14:06:37              Main Document
                                          Pg 10 of 13


               X.      The Notice of Auction Sales and Sale Approval Hearing.

         20.   The Trustee requests the entry of the proposed Sale Procedures Order attached as

Exhibit “A” on an expedited basis approving the sale procedures set forth above, scheduling a

hearing to confirm the Accepted Bids, and approving the form and manner of notice. As set

forth in the attached declaration of the Trustee, the Assets are wasting assets; for several of these

assets the Trustee has requested authority to operate for a limited time to preserve their value.

The terms and conditions of the Auction sales set forth above provide that Cassel Salpeter will

schedule the Auction sales after solicitation of parties interested in bidding for the Assets. The

Trustee anticipates that the Auctions will have be conducted on March 16, 2020, and therefore

requests that the Court fix a hearing date to consider the approval of the Auctions sales on March

19, 2020 (“Sale Approval Hearing”).

         21.   Bankruptcy Rule 2002 requires that 21 days’ notice plus three days for service by

mail be given of a hearing to consider the sale of assets. The Trustee respectfully requests notice

of the hearing on this Motion for entry of the Sale Procedures Order be limited and be given on

reduced notice. Since the Trustee is requesting a hearing on this Motion be held on February 25,

2020, the same hearing date that the Court has scheduled for other motions and applications in

these cases, the Trustee respectfully requests that the Court enter an Order Scheduling Hearing

authorizing and approving notice of the Motion and the Hearing on the Motion shall be given by

serving a copy of the Order Scheduling Hearing, the Motion, and all exhibits thereto via

facsimile, email, or overnight or hand delivery, on or before February __, 2020 at 9:00 p.m.

prevailing Eastern time, on (i) the Office of the U.S. Trustee, (ii) Debtors’ counsel, (iii) all taxing

authorities, (iv) the following federal governmental agencies: the United States Department of

Justice, the United States Securities and Exchange Commission, and the Federal Trade

Commission; (v) the 20 largest unsecured creditors of each Debtor, (vi) parties filing notices of



{11780947:4}                                      10
20-10242-smb       Doc 17      Filed 02/11/20 Entered 02/11/20 14:06:37            Main Document
                                           Pg 11 of 13


appearance, and (vii) parties known to the Trustee to have expressed an interest in acquiring the

Assets, to the extent that their contact information is known or available.              Given the

circumstances described in the declaration of the Trustee and above, the Trustee respectfully

submits that such notice is reasonable, adequate and sufficient and satisfies the applicable

Bankruptcy Rules, Local Bankruptcy Rules and Amended Guidelines for the Conduct of Asset

Sales.

         22.   In addition to the substantial marketing to be conducted by Cassel Salpeter, the

Trustee will provide notice by serving the Notice of the Auction Sales and procedures in the

form attached as Exhibit “B”, which provides the date, time and place of the procedures to be

utilized, and the deadline for filing objections.

         23.   The Trustee or Kurtzman Carson Consultants, LLC (“KCC”) (upon Court

approval of the retention of KCC as claims and noticing agent in these cases) will serve the

Notice of Auction Sales by regular mail, electronic mail, facsimile or overnight or hand delivery

within two days of entry of the Sale Procedures Order upon the following parties: (i) the Office

of the U.S. Trustee, (ii) Debtors’ counsel, (iii) all taxing authorities, (iv) the following federal

governmental agencies: the United States Department of Justice, the United States Securities and

Exchange Commission and the Federal Trade Commission; (v) the 20 largest creditors, (vi)

parties filing notices of appearance, and (vii) parties known to the Trustee to have expressed an

interest in acquiring the Assets, to the extent that their contact information is known or available.

Upon the Court’s approval of the retention of KCC as claims and noticing agents in these cases,

KCC shall serve notice to all creditors who were not given notice as set forth above, and will

also give email notification to the creditors for whom the Debtors have provided only email




{11780947:4}                                        11
20-10242-smb         Doc 17    Filed 02/11/20 Entered 02/11/20 14:06:37              Main Document
                                           Pg 12 of 13


addresses.2

         24.     The Trustee submits that the foregoing notice fully complies with the

requirements set forth in Bankruptcy Rules 2002, 6004, 9006(c) and 9007, Local Bankruptcy

Rule 9006-1(b) and the Court’s Amended Guidelines for the Conduct of Asset Sales. The Trustee

respectfully requests that this Court approve the form and manner of the notice proposed above.

                              XI.     No Prior Request; Conclusion.

         25.     No prior motion for the relief sought herein has been made to this or any other

court, except as otherwise described above.

         WHEREFORE, the Trustee requests that the Court enter a Sale Procedures Order

substantially in the form attached as Exhibit “C” granting this Motion, and grant such other and

further relief as is just.

Dated: New York, New York               Respectfully submitted,
       February 10, 2020
                                        WINDELS MARX LANE & MITTENDORF, LLP
                                        Attorneys for Alan Nisselson, Trustee


                                        By:     /s/ Leslie S. Barr________________________
                                                Alan Nisselson (anisselson@windelsmarx.com)
                                                Leslie S. Barr (lbarr@windelsmarx.com)
                                                156 West 56th Street
                                                New York, New York 10019
                                                Tel. (212) 237-1000 / Fax. (212) 262-1215




2
 About 12,000 creditors of the Debtors were listed in the bankruptcy schedules with only email addresses
and no postal addresses.


{11780947:4}                                      12
20-10242-smb         Doc 17   Filed 02/11/20 Entered 02/11/20 14:06:37      Main Document
                                          Pg 13 of 13


                               Index of Exhibits to Motion

         Exhibit A                         Sale Procedures Order

         Exhibit B                         Notice of Auction Sales and Sale Approval Hearing

         Exhibit C                         Declaration of Alan Nisselson




{11780947:4}                                 13
